Citation Nr: 0601016	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  02-16 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for the residuals of a 
skull fracture of the left temporo-parietal region with 
cephalgia (headaches), currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from February 1952 through 
February 1956.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In June 2004, the appeal was remanded to obtain additional 
development.  In particular, private and VA medical records 
were sought, as was a VA neurological examination.  The 
additional treatment records are in the claims folder, as is 
the VA examination report.  The case is now again before the 
Board for appellate review.

In October 2001, a VA examiner diagnosed the veteran with 
slight residual hyperreflexia and very mild left leg 
weakness.  The December 2002 rating decision, which confirmed 
and continued the 10 percent disability rating, added left 
leg problems as part and parcel of the veteran's existing 
claim for residuals of in-service skull fracture.  However, 
the decision did not address the veteran's left leg problem.  
While the hyperreflexia has been in the issue description, 
albeit inconsistently, it has yet to be discussed in any 
rating decision or supplemental statement of the case.  The 
veteran's representative filed an informal hearing 
presentation in June 2004 that requested a separate 
evaluation for the residuals of head trauma other than 
headaches.  This would include hyperreflexia and left leg 
weakness secondary to the service-connected head trauma.  In 
other statements, the veteran appears to be making a claim 
for service connection for hearing loss, stroke, and memory 
loss secondary to head trauma.  These mattes are referred to 
the RO for appropriate action and the issue above has been 
recharacterized to reflect only headaches.


FINDINGS OF FACT

1.  The RO obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The service-connected headaches, which are residuals of 
an in-service skull fracture of the left temporo-parietal 
region, are manifested by prostrating attacks twice a month 
lasting up to several days.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent disabling, but 
not more, for residuals of a skull fracture of the left 
temporo-parietal region with cephalgia (headaches) have been 
met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.124a, Diagnostic Code (DC) 8100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an increased rating for the headaches that 
are residuals of his in-service skull fracture with 
celphalgia.  This disability is currently rated at 10 percent 
disabling.  He contends that the severity of the residuals of 
skull fracture warrant a rating greater than that now in 
effect.

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities.  38 C.F.R. 
Part 4 (2005).  The ratings represent average impairment in 
earning capacity from such diseases or injuries incurred or 
aggravated during service and residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.  

Generally, a disability must be considered in the context of 
the whole recorded history.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.   
38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 
589 (1991);  
Francisco v. Brown, 7 Vet. App. 55 (1994).

VA will consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and will explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where there is a question of which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating;  otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, VA will determine whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's disability is presently rated at 10 percent 
disabling under  
38 C.F.R. § 4.124a, DC 8100, which addresses migraine 
headaches.  The 10 percent evaluation is warranted for 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  For a 30 percent rating, the 
veteran must have characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  And, for a 50 percent rating, the highest available 
for this disability, the veteran must have very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability  Id.  

Factual Background and Analysis

The veteran's service medical records, private medical 
records, VA treatment records, and VA examination reports 
were all reviewed.  The preponderance of the evidence 
supports a grant of an evaluation in excess of the current 10 
percent disability rating.

VA treatment records reflect treatment for headaches since at 
least 2001.  In December 2001, a VA examiner noted the 
veteran's complaint of headaches which began with the 1953 
in-service incident, but which worsened approximately nine 
months prior to the examination.  The record contains a May 
2001 report from a private physician, Dr. Hamblin, which also 
noted the veteran's post-traumatic headaches.  The severity 
of his headaches was not discussed at this time.  

The July 2002 VA treatment record documents the veteran's 
complaints of frequent headaches that are most often mild, 
but that are bad about twice a month.  The November 2002 VA 
treatment record documents the veteran's complaint of 
frequent headaches for the "past several years."  The 
headaches last twelve to twenty-four hours and are associated 
with nausea and double vision at times.  There is continued 
documentation of the veteran's headache complaints in the 
claims folder essentially through the present.

The March 2005 VA examination reflects the veteran's 
complaint of a dull headache almost all of the time, with 
severe headaches one to two times per month.  The VA examiner 
diagnoses post-traumatic headaches with prostrating attacks 
twice a month lasting up to several days.  

A July 2005 addendum to the March 2005 report notes that the 
veteran's medical records reflect varying degrees of 
severity.  In particular, the examiner notes the October 2004 
VA treatment note that cites severe headaches with no 
details; the June 2004 treatment note that shows that the 
veteran denied headaches, dizziness, etc.; and the November 
2002 treatment note discussed above.  Based upon these 
records, the VA examiner opined that the veteran's headaches 
did not preclude him from gainful employment. 

Because of the varying degrees of severity, and the ability 
to maintain gainful employment, the veteran is not eligible 
for a 50 percent disability rating under DC 8100, which 
requires very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  There 
is no evidence in the record of such severe headaches.  

As discussed above, a 30 percent disability rating under DC 
8100 requires prostrating attacks occurring on an average 
once a month over the last several months.  Because the 
veteran has been complaining consistently of headaches for at 
least four years, and because the VA examiner diagnosed post-
traumatic headaches with prostrating attacks twice a month 
lasting up to several days, a disability rating of 30 percent 
is warranted. 

Duties to Notify and Assist

VA has fulfilled its duties to notify and to assist the 
veteran in the development of his claim.  When a complete or 
substantially complete application for benefits is filed, VA 
must notify a veteran and his representative, if any, of any 
information and medical or lay evidence necessary to 
substantiate the claim.   
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  In particular, VA must notify the veteran 
of the following:  (1) any information and evidence needed to 
substantiate the claim; (2) which information the veteran is 
expected to provide to VA; (3) which information VA will 
attempt to obtain on the veteran's behalf; and (4) the 
requirement that the veteran submit to VA any pertinent 
evidence in his possession.  38 C.F.R. § 3.159(b)(1) (2005).

Compliance with 38 U.S.C.A § 5103 requires that the notice 
requirement be accomplished prior to an initial unfavorable 
determination by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 1112 (2004).  

The September 2001 notice letter was sent prior to the 
January 2002 rating decision which is the subject of this 
appeal.  This letter notified the veteran of what was needed 
to obtain an increased rating.  In particular, it asked the 
veteran for evidence that his condition had worsened.  The 
letter also notified the veteran of what was expected of the 
veteran and how VA would assist the veteran.  It also made 
him aware of what was in his claims folder at that time.  
Finally, the letter notified the veteran that it was his 
responsibility to ensure that all necessary evidence was 
received by VA.  Thus, it essentially asked the veteran to 
submit all pertinent evidence to VA.  The September 2001 
letter, therefore, satisfied VA's duty to notify.  

VA has also satisfied its duty to assist the veteran in 
substantiating his claim.  The duty to assist contemplates 
that VA will help the veteran obtain relevant records, 
whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A  
(West 2002); 38 C.F.R. § 3.159(c), (d) (2005).  VA collected 
the veteran's service medical records, private treatment 
records, and VA treatment records.  In addition, VA provided 
the veteran with two VA examinations to assist in developing 
his claim.  The veteran had the opportunity for a hearing, 
but he cancelled the hearing under his own volition.  In his 
October 2002 substantive appeal, the veteran requested a 
hearing at a local VA office.  In September 2003, before the 
hearing took place, the veteran cancelled his request for 
hearing and asked that his file be transferred to the Board 
for immediate review.  Thus, the veteran's request for a 
hearing was withdrawn and no hearing took place.  The veteran 
has not notified VA of any additional relevant evidence; 
thus, VA has satisfied its duty to assist.


ORDER

A 30 percent increased evaluation for the residuals of a 
skull fracture of the left temporo-parietal region with 
cephalgia (headaches) is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


